Case 2:19-bk-18460-VZ   Doc 16 Filed 09/04/19 Entered 09/04/19 17:11:33   Desc
                         Main Document     Page 1 of 4
Case 2:19-bk-18460-VZ   Doc 16 Filed 09/04/19 Entered 09/04/19 17:11:33   Desc
                         Main Document     Page 2 of 4
Case 2:19-bk-18460-VZ   Doc 16 Filed 09/04/19 Entered 09/04/19 17:11:33   Desc
                         Main Document     Page 3 of 4
Case 2:19-bk-18460-VZ   Doc 16 Filed 09/04/19 Entered 09/04/19 17:11:33   Desc
                         Main Document     Page 4 of 4
